 



Exhibit 10(cb)
POINCIANA PARKWAY REGULATORY AGREEMENT
by and between
POLK COUNTY, FLORIDA
and
AVATAR PROPERTIES INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I
INCORPORATION OF RECITALS, DEFINITIONS AND INTERPRETATION        
 
           
SECTION 1.01.
  INCORPORATION OF RECITALS     2  
SECTION 1.02.
  DEFINITIONS     3  
SECTION 1.03.
  INTERPRETATION     5  
SECTION 1.04.
  SECTION HEADINGS     5  
 
           
 
  ARTICLE II
REPRESENTATIONS        
 
           
SECTION 2.01.
  REPRESENTATIONS OF OSCEOLA COUNTY     5  
SECTION 2.02.
  REPRESENTATIONS OF THE OWNER     6  
 
           
 
  ARTICLE III
POINCIANA PARKWAY        
 
           
SECTION 3.01.
  GENERAL     7  
SECTION 3.02.
  OWNERSHIP     7  
SECTION 3.03.
  OSCEOLA PROJECT AREA     8  
SECTION 3.06.
  FUNDING OF COSTS OF ACQUISITION AND CONSTRUCTION     8  
SECTION 3.09.
  ACCESS MANAGEMENT.     8  
 
           
 
  ARTICLE IV
PLANNING, DESIGN AND CONSTRUCTION        
 
           
SECTION 4.01.
  DESIGN CRITERIA     8  
SECTION 4.02.
  ACQUISITION, DESIGN AND CONSTRUCTION OF POINCIANA PARKWAY     8  
SECTION 4.03.
  COMPLETION DATE     9  
SECTION 4.04.
  INSURANCE     9  
SECTION 4.05.
  FORCE MAJEURE     11  
 
           
 
  ARTICLE V
DEFAULTS AND REMEDIES        
 
           
SECTION 5.01
  OWNER’S DEFAULT     12  
SECTION 5.02
  OSCEOLA COUNTY’S REMEDIES     12  
SECTION 5.03
  COUNTY’S DEFAULT     12  
SECTION 5.04
  OWNER’S REMEDIES     12  
SECTION 5.05
  AGREEMENT TO PAY ATTORNEYS’ FEES AND EXPENSES     13  

(i)



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE VI
GENERAL PROVISIONS        
 
           
SECTION 6.01.
  INTERLOCAL AGREEMENT PROVISIONS     13  
SECTION 6.02.
  TRAFFIC SAFETY, EMERGENCY AND ENFORCEMENT SERVICES     13  
SECTION 6.03.
  REIMBURSEMENT BY OWNER OF CERTAIN COSTS INCURRED BY OSCEOLA COUNTY     14  
SECTION 6.04.
  TERM OF AGREEMENT     14  
SECTION 6.05.
  NO ADDITIONAL RIGHTS CONFERRED     14  
SECTION 6.06.
  INDEMNIFICATION     14  
SECTION 6.07.
  ENTIRE AGREEMENT     14  
SECTION 6.08.
  AMENDMENTS AND WAIVERS     14  
SECTION 6.09.
  NOTICES     14  
SECTION 6.10
  COOPERATION     15  
SECTION 6.11
  ASSIGNMENT     16  
SECTION 6.12.
  BINDING EFFECT     16  
SECTION 6.13.
  SEVERABILITY     16  
SECTION 6.14.
  EXECUTION IN COUNTERPARTS     16  
SECTION 6.15.
  APPLICABLE LAW     17  
SECTION 6.16.
  JURISDICTION AND VENUE     17  
SECTION 6.17.
  DISPUTE RESOLUTION     17  
SECTION 6.18.
  WAIVER OF JURY TRIAL     17  
 
           
APPENDIX A
  POINCIANA PARKWAY        
APPENDIX B
  DESIGN CRITERIA        
APPENDIX C
  ACCESS MANAGEMENT PLAN        

(ii)



--------------------------------------------------------------------------------



 



POINCIANA PARKWAY REGULATORY AGREEMENT
(POLK COUNY)
          THIS POINCIANA PARKWAY REGULATORY AGREEMENT is made and entered into
as of December 20, 2006, by and between POLK COUNTY, a political subdivision and
charter county of the State of Florida (“Polk County”) and AVATAR PROPERTIES
INC., a Florida corporation and/or its successors and assigns (collectively, the
“Owner”).
RECITALS:
          A. Except as otherwise specified herein, capitalized terms used herein
shall have the meanings ascribed thereto in Section 1.02 hereof.
          B. Poinciana Parkway, as depicted on Appendix A attached hereto,
consists of the Osceola Project Area, the Poinciana Toll Road and the Polk
Project Area and has been adopted as part of the Osceola County Comprehensive
Plan, Polk County Comprehensive Plan, Orlando Metropolitan Planning Organization
Long Range Transportation Plan and Transportation Improvement Element, and the
Lakeland/Winter Haven Urbanized Area Metropolitan Planning Organization 2010
Long Range Transportation Study Cost Feasible Element.
          C. Poinciana Parkway, formerly named the “Parker Highway Project”, was
identified by the Polk County Transportation Planning Organization (TPO) in its
2025 Long Range Transportation Plan as a proposed new two-lane arterial public
road project which would be built by means of a public/private partnership and
with private funding.
          D. The Poinciana Parkway Project is not included in Polk County’s
approved CIP and Polk County lacks present or available capital improvement
funding to construct Poinciana Parkway and/or acquire the necessary right-of-way
absent private investment or funding.
          E. The Owner is the developer of multiple developments located in both
Polk County and Osceola County, including the Poinciana Development and other
local properties, further development of which may be hindered by lack of an
efficient transportation ingress/egress route to areas north and northwest of
the Poinciana Parkway corridor.
          F. The development and operation of the Poinciana Parkway will serve a
public purpose, including, but not limited to:
          (1) it will create an additional hurricane evacuation route and
increase access for public safety and emergency vehicles throughout Polk County
and Osceola County, thus benefiting the citizens of Polk County and Osceola
County.
          (2) It will ease the flow of vehicular traffic within Polk County and
Osceola County, will provide a more direct route from the Poinciana Development
to U.S. 17/92, will provide a more convenient access to Interstate 4 and the
Western Beltway, and will provide a direct connection to the Orlando area
beltway for residents of Polk and Osceola counties and for visitors to the area.

 



--------------------------------------------------------------------------------



 



          G. In furtherance of the construction and completion of the Poinciana
Parkway, the Owner has either obtained or is diligently pursuing necessary
Poinciana Parkway Permits, Mitigation Sites and rights-of-way for the Poinciana
Parkway through private transactions and will continue to pursue acquisition of
the remaining needed rights-of-way and any remaining regulatory approvals
necessary for project completion.
          H. Polk County Transportation staff have reviewed and commented on the
Design Criteria developed by the Owner for Poinciana Parkway within Polk County,
which Design Criteria appear to be consistent with FDOT standards. Polk County
Transportation staff have also reviewed and commented on the sixty percent (60%)
construction documents developed in accordance with the Design Criteria for the
purpose of insuring coordination and harmonization of this project with Polk
County’s CR54, Phase I, CIP project currently under construction.
          I. All costs associated with the acquisition of necessary
rights-of-way, design, permitting and construction of the Poinciana Parkway will
be provided for by the Owner and will not be funded from any public source.
          J. Polk County and the Owner desire to enter into this Agreement to
memorialize Polk County’s approval of the acquisition, construction, ownership
and operation of the Polk Project Area of the Poinciana Parkway by the Owner and
to memorialize Polk County’s responsibilities for and jurisdiction over that
section of road upon its completion.
          K. Pursuant to Florida Statutes, Sections 334.03(8) and 336.01, Polk
County will have jurisdiction over the Polk Project Area portion of the proposed
Poinciana Parkway but will not have jurisdiction, control or authority over
either the Osceola Project Area or over the Poinciana Toll Road, both of which
segments of the overall Poinciana Parkway project are within the jurisdiction of
Osceola County.
          L. Having no jurisdiction over either the Osceola Project Area or the
Poinciana Toll Road, Polk County does not object to, nor will it interfere with,
any agreements now in place or which may be reached in the future between
Osceola County and the Owner relating to the acquisition, construction,
ownership, and operation of the Osceola Project Area and/or relating to the
acquisition, construction, ownership, and operation of the Poinciana Toll Road
as a private toll road, so long as the Poinciana Parkway, in its entirety as
depicted on Appendix A remains at all times a road open to use and travel by the
public upon payment of any applicable tolls.
          NOW THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and other valuable consideration, receipt and
adequacy of which is hereby acknowledged, the parties mutually undertake,
promise and agree for themselves, their successors and assigns as follows:
ARTICLE I
INCORPORATION OF RECITALS, DEFINITIONS AND INTERPRETATION
          SECTION 1.01. INCORPORATION OF RECITALS. The above recitals are true
and correct and are incorporated into and made a part hereof.

2



--------------------------------------------------------------------------------



 



          SECTION 1.02. DEFINITIONS. As used in this Agreement, the following
terms shall have the following meanings unless the context hereof otherwise
requires:
          “Access Management Plan” means the access management plan for
Poinciana Parkway involving access to the Osceola Project Area being initially
limited to twelve access points, six (6) full and six (6) partial intersections;
access to the Poinciana Toll Road being initially limited to one signalized
intersection near its southern limit and access to the Polk Project Area being
initially limited to a major signalized intersection at U.S. 17-92 and three
additional signalized intersections spaced to preserve the transportation
capacity of the controlled access facility, all as depicted on Appendix B
attached hereto.
          “Agreement” means this Poinciana Parkway Regulatory Agreement,
including any amendments and supplements hereto (including all appendices and/or
exhibits attached hereto) executed and delivered in accordance with the terms
hereof.
          “Avatar Parcels” means the property which has been or will be acquired
by the Owner as part of the necessary rights-of-way for construction of the
Poinciana Parkway.
          “Completion Date” shall have the meaning set forth in Section 4.03
hereof.
          “Contractor” shall have the meaning set forth in Section 4.04 hereof.
          “Design Criteria” means the final criteria for Poinciana Parkway
design and engineering included in the description of Poinciana Parkway as set
forth in Appendix B attached hereto.
          “Enforcement Agencies” shall have the meaning set forth in
Section 6.02 hereof.
          “Expansion Project” shall have the meaning set forth in Section 3.01
hereof.
          “Initial Term” shall have the meaning set forth in Section 6.04
hereof.
          “Interlocal Agreement” means the Interlocal Agreement between Polk
County and Osceola County relating to the Poinciana Parkway, which agreement was
approved by the Osceola County Board of County Commissioners on December 11,
2006 and which will come before the Polk County Board of County Commissioners
for approval on December 20, 2006.
          “Mitigation Costs” means all of the costs associated with the
Mitigation Work, including land acquisition, and any and all permits, licenses
etc.
          “Mitigation Sites” means the real property acquired by the Owner in
connection with the Mitigation Work.
          “Mitigation Work” means on-site or off-site improvements required by
the Florida Department of Environmental Regulation, Southwest Florida Water
Management District, South Florida Water Management District, Florida Game and
Freshwater Fish Commission, United States Environmental Protection Agency, Army
Corp of Engineers and United States Fish and

3



--------------------------------------------------------------------------------



 




Wildlife Service to mitigate adverse environmental effects resulting from
construction of Poinciana Parkway.
          “Osceola County” means Osceola County, a political subdivision and
charter county of the State.
          “Osceola Project Area” means that segment of Poinciana Parkway located
in Osceola County more particularly depicted on Appendix A attached hereto and
made a part hereof, constituting approximately 4.17 miles of access roadways
beginning at the Westerly right-of-way line of Eastborne Avenue and follows the
existing alignment of Marigold Avenue, a two lane roadway constructed within an
existing Osceola County right-of-way with a width of 150 feet which will be
reconstructed by the Owner as a part of Poinciana Parkway utilizing a four lane
urban curb and gutter section, ending at the intersection of Cypress Parkway (CR
580) and Marigold Avenue, including without limitation, all property rights,
easements, appurtenances, rights-of-way, franchises and equipment relating
thereto and deemed necessary or convenient for the acquisition, construction,
renovation, reconstruction or operation thereof, with such changes, deletions,
additions or modifications to the enumerated improvements, equipment and
facilities, or such other improvements, equipment or facilities as may hereafter
be approved by Osceola County in accordance with this Agreement.
          “Person” means an individual, a corporation, a partnership, an
association, a joint stock company, a trust, a governmental entity or any other
entity cognizable at law.
          “Plans and Specifications” means the plans and specifications for
construction of Poinciana Parkway developed by the Project Engineer as defined
below.
          “Poinciana Development” means the approximately 47,000 acre mixed-use
development known as Poinciana, as shown in a Master Plan approved on August 31,
1971 and October 5, 1971 by Polk County and Osceola County.
          “Poinciana Parkway” means an approximately 9.66 mile four-lane road
consisting of the Osceola Project Area, the Poinciana Toll Road and the Polk
Project Area, beginning at the existing intersection of County Road 54 and US
17-92 in Polk County, Florida and terminating in Osceola County, Florida at the
intersection of Marigold Avenue and Cypress Parkway (CR 580) more particularly
depicted on Appendix A attached hereto and made a part hereof.
          “Poinciana Parkway Permits” means all of the governmental permissions,
approvals, permits and the like authorizing the acquisition, development,
construction and operation of the Poinciana Parkway, including any portions
thereof, together with the portion of those certain permits obtained or acquired
by the Owner from Parker Poinciana, Inc. related to the permitting of Parker
Highway (now known as Poinciana Parkway) and the Mitigation Work.
          “Poinciana Toll Road” means the approximately 4.15 mile four-lane
controlled access segment of Poinciana Parkway more particularly depicted on
Appendix A attached hereto and made a part hereof, including without limitation,
all property rights, easements, appurtenances, rights-of-way, franchises and
equipment relating thereto and deemed necessary or convenient for the
acquisition, construction, renovation, reconstruction or operation thereof, with
such changes, deletions, additions or modifications to the enumerated
improvements, equipment and facilities,

4



--------------------------------------------------------------------------------



 




or such other improvements, equipment or facilities as may hereafter be approved
by Polk County in accordance with this Agreement and by Osceola County in
accordance with a separate agreement with Osceola County.
          “Polk Project Area” means that segment of Poinciana Parkway located in
Polk County more particularly depicted on Appendix A attached hereto and made a
part hereof, constituting approximately 1.34 miles of roadways leading from U.S.
17-92 to the Osceola/Polk County line.
          “Project Engineer” means Vanasse Hangen Brustlin, Inc., or any
successor engineer or firm of engineers of reputation for skill and experience
with respect to the construction, operation and maintenance of facilities
similar to Poinciana Parkway, who is duly licensed under the laws of the State
and designated by the Owner to perform the duties of the Project Engineer under
the provisions of this Agreement.
          “Renewal Term” shall have the meaning set forth in Section 6.04
hereof.
          “State” means the State of Florida.
          SECTION 1.03. INTERPRETATION. Words importing the singular number
shall include the plural in each case and vice versa, and words importing
persons shall include firms and corporations. The terms “herein,” “hereunder,”
“hereby,” “hereto,” “hereof,” and any similar terms, shall refer to this
Agreement; the term “heretofore” shall mean before the execution of this
Agreement; and the term “hereafter” shall mean after the execution of this
Agreement. This Agreement shall not be construed more strongly against any party
regardless that such party, or its counsel, drafted this Agreement.
          SECTION 1.04. SECTION HEADINGS. Any headings preceding the texts of
the several Articles and Sections of this Agreement and any table of contents or
marginal notes appended to copies hereof, shall be solely for convenience of
reference and shall neither constitute a part of this Agreement nor affect its
meaning, construction or effect.
ARTICLE II
REPRESENTATIONS
          SECTION 2.01. REPRESENTATIONS OF POLK COUNTY. Polk County makes the
following representations as the basis for the undertakings on the part of the
Owner herein contained:
          (A) Polk County is duly organized and validly existing as a political
subdivision and charter county of the State of Florida.
          (B) Polk County has full power and authority to enter into the
transactions contemplated by this Agreement and the Interlocal Agreement and to
carry out its obligations hereunder and thereunder.

5



--------------------------------------------------------------------------------



 



          (C) Polk County is not in default under any provisions of the laws of
the State material to the performance of its obligations under this Agreement
and the Interlocal Agreement.
          (D) Polk County has duly authorized the execution and delivery of this
Agreement and the Interlocal Agreement.
          (E) To Polk County’s knowledge, the authorization, execution and
delivery of this Agreement and the Interlocal Agreement and the compliance by
Polk County with the provisions thereof will not conflict with or constitute a
material breach of, or default under, any existing law, court or administrative
regulation, decree, order or any provision of the Constitution or laws of the
State relating to Polk County or its affairs, or any ordinance, resolution,
agreement, mortgage, lease or other instrument to which Polk County is subject
or by which it is bound.
          (F) To Polk County’s knowledge, there is no action, suit, proceeding
or investigation at law or in equity before or by any court, public board or
body pending or, to the best knowledge of Polk County, threatened against or
affecting Polk County, wherein an unfavorable decision, ruling or finding would
materially adversely affect the transactions contemplated hereby or which, in
any way, would materially adversely affect the validity of this Agreement, the
Interlocal Agreement, or any agreement or instrument to which Polk County is a
party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby.
          SECTION 2.02. REPRESENTATIONS OF THE OWNER. The Owner makes the
following representations as the basis for the undertakings on the part of Polk
County herein contained:
          (A) The Owner is a duly organized and validly existing private entity
duly authorized to transact business in the State.
          (B) The Owner has full power and authority to enter into the
transactions contemplated by this Agreement and to carry out its obligations
hereunder and thereunder.
          (C) The Owner is not in default under any provisions of the laws of
the State material to the performance of its obligations under this Agreement.
          (D) The Owner has duly authorized the execution and delivery of this
Agreement.
          (E) To the Owner’s knowledge, the authorization, execution and
delivery of this Agreement and the compliance by the Owner with the provisions
hereof will not conflict with or constitute a material breach of, or default
under, any existing law, court or administrative regulation, decree, order or
any provision of the Constitution or laws of the State relating to the Owner or
its affairs, or any ordinance, resolution, agreement, mortgage, lease or other
instrument to which the Owner is subject or by which it is bound.

6



--------------------------------------------------------------------------------



 



          (F) To the Owner’s knowledge, there is no action, suit, proceeding or
investigation at law or in equity before or by any court, public board or body
pending or, to the best knowledge of the Owner, threatened against or affecting
the Owner, wherein an unfavorable decision, ruling or finding would materially
adversely affect the transactions contemplated by this Agreement or any
agreement or instrument to which the Owner is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby.
ARTICLE III
POINCIANA PARKWAY
          SECTION 3.01. GENERAL.
          (A) The Owner shall acquire, develop and construct the Poinciana
Parkway as a controlled access arterial roadway extending from the current
intersection of U.S. 17-92 and County Road 54 in Polk County to the existing
intersection of Marigold Avenue and Cypress Parkway (CR 580) for a total length
of approximately 9.66 miles, all substantially in accordance with the Plans and
Specifications. Poinciana Parkway will be comprised of three separate segments,
the Osceola Project Area, the Poinciana Toll Road and the Polk Project Area, all
of which have been designed as a four lane facility with provisions to be
expanded in the future to a six-lane facility. Polk County has no jurisdiction
or authority over either the Osceola Project Area or the Poinciana Toll Road and
does not object to, nor will it interfere with, any agreements now in place or
which may be reached in the future between Osceola County and Avatar relating to
the acquisition, construction, ownership, and operation of the Osceola Project
Area and/or relating to the acquisition, construction, ownership, and operation
of the Poinciana Toll Road as a private toll road, so long as the Poinciana
Parkway, in its entirety as depicted on Appendix A, remains at all times a road
open to use and travel by the public upon payment of any applicable tolls.
          (B) Additionally, Polk County hereby acknowledges and agrees that,
upon the mutual agreement of the Owner and Polk County, and if warranted by the
then existing level of service conditions on the Poinciana Parkway, the Owner
may undertake the expansion of the Poinciana Parkway to a six lane facility
substantially in accordance with the Design Criteria (the “Expansion Project”).
All costs associated with the expansion of the Poinciana Parkway, including but
not limited to costs of permitting, design, right-of-way acquisition and
construction, shall be provided for by the Owner from various sources available
to the Owner at that time. Polk County agrees to assist and cooperate with the
Owner to facilitate the completion of the Expansion Project, including, without
limitation, granting to the Owner, as and when requested, all rights-of-way
utilization permits necessary or required for the construction activity
contemplated within the Polk Project Area in connection with the Expansion
Project to the extent that Polk County has jurisdiction over such rights-of-way.
          SECTION 3.02. OWNERSHIP.
          (A) Pursuant to provisions and requirements of the Polk County Land
Development Code, and upon inspection and approval for acceptance by the County
Engineer, the Owner shall convey to Polk County any and all of the rights-of-way
within the Polk Project Area then owned

7



--------------------------------------------------------------------------------



 




by the Owner. The Polk Project Area shall be owned by Polk County and shall be
operated and maintained by Polk County in accordance with the provisions of
Section 3.03 hereof.
          (B) Pursuant to separate agreement between the Owner and Osceola
County, the Poinciana Toll Road shall be owned, operated as a private toll road
open to use and travel by the public upon payment of any applicable tolls which
road shall be maintained by the Owner.
          (C) Pursuant to separate agreement between the Owner and Osceola
County, the Osceola Project Area shall be owned by Osceola County and shall be
operated and maintained by Osceola County.
          SECTION 3.03. POLK PROJECT AREA. Polk County covenants and agrees that
it will, upon acceptance of the Polk Project Area of the Poinciana Parkway for
maintenance purposes, operate and maintain the Polk Project Area in accordance
with Polk County, and any applicable State, policies and procedures for the
maintenance and repair of the public road system of Polk County.
          SECTION 3.04. FUNDING OF COSTS OF ACQUISITION AND CONSTRUCTION. The
Owner acknowledges and agrees that Polk County shall not be obligated to pay or
fund any portion of the costs associated with the acquisition and construction
of the Poinciana Parkway and the same shall be provided for by the Owner from
various sources available to the Owner. The Owner warrants and represents to
Polk County that all funds necessary or required to pay or reimburse the costs
associated with the acquisition and construction of Poinciana Parkway are or can
be made available by or on behalf of the Owner.
          SECTION 3.05. ACCESS MANAGEMENT. Polk County and the Owner agree to
control access to Poinciana Parkway as depicted in the Access Management Plan;
provided however, that Polk County may permit additional access to the Polk
Project Area upon reasonable prior notice to the Owner. Polk County acknowledges
and agrees that all costs associated with providing access to the Polk Project
Area at locations not depicted as initial access points on the Access Management
Plan shall be paid by Polk County or by abutting property owners seeking such
access, unless otherwise agreed to, in writing, by the Owner.
ARTICLE IV
PLANNING, DESIGN AND CONSTRUCTION
          SECTION 4.01. DESIGN CRITERIA. The Owner has developed, and Polk
County has reviewed and commented upon, the Design Criteria attached to this
Agreement as Appendix B.
          SECTION 4.02. ACQUISITION, DESIGN AND CONSTRUCTION OF POINCIANA
PARKWAY.
          (A) The Plans and Specifications shall be developed substantially in
accordance with the Design Criteria and shall be signed, sealed and certified by
the professional engineer, surveyor or architect who prepared such materials.

8



--------------------------------------------------------------------------------



 



          (B) The Owner shall proceed to obtain any then remaining necessary
permits and approvals from any and all governmental agencies required for the
acquisition, construction, installation and equipping of the Poinciana Parkway,
substantially in accordance with the Plans and Specifications. If modifications
or revisions to the Plans and Specifications with respect to the Polk Project
Area are required by a governmental agency or authority as a condition to its
issuance of required permits or approvals, the Owner shall provide prompt
written notice to Polk County of the requested modifications or revisions.
          (C) The Owner shall cause the Poinciana Parkway to be constructed
substantially in accordance with the Plans and Specifications, the Design
Criteria, the issued permits, and all applicable laws, rules, regulations and
standards. Upon commencement of construction of the Poinciana Parkway, the Owner
shall complete construction and shall cause such construction to be completed
free of construction liens or claims. The Owner agrees to diligently pursue
construction of the Poinciana Parkway without unreasonable delay.
          (D) Construction engineering inspection services shall be provided by
the Project Engineer, who shall also sign and seal the as-built drawings of the
Poinciana Parkway. Polk County, at its option, may retain an independent
consultant, reasonably acceptable to Polk County, to confirm the completion of
construction of the Polk Project Area, substantially in accordance with the
Plans and Specifications and provide to Polk County a certificate to that
effect.
          (E) Polk County agrees to assist and cooperate with the Owner to
facilitate the acquisition, construction, completion and operation of the Polk
Project Area. Promptly upon compliance with all applicable conditions of
approval, Polk County shall grant to the Owner all rights-of-way utilization
permits necessary or required for the construction activity contemplated under
the Plans and Specifications within the Polk Project Area for rights-of-way over
which Polk County has jurisdiction.
          SECTION 4.03. COMPLETION DATE. Acquisition and construction of
Poinciana Parkway shall proceed with due diligence and best efforts to the
completion thereof. Subject to the provisions of this Agreement, particularly
Section 4.05 hereof, the Poinciana Parkway will be substantially complete and
open to traffic not later than October 31, 2008 (the “Completion Date”).
Substantial completion of the Poinciana Parkway shall be evidenced by a
certificate of the Project Engineer to that effect to be delivered to Polk
County, Osceola County and the Owner within thirty (30) days of the actual
occurrence thereof.
          SECTION 4.04. INSURANCE.
          (A) The Owner shall require each contractor constructing improvements
to Poinciana Parkway in the Polk Project Area (the “Contractor”) to purchase and
maintain such insurance as will protect the Owner and Polk County from the
claims, actions, damages or losses described below which may arise out of or
result from the design and construction of improvements to Poinciana Parkway in
the Polk Project Area, regardless of whether such design and construction is
performed by the Contractor, a subcontractor or anyone directly (or indirectly)
employed by any of them, anyone who any of them are in privity of contract with
or anyone for whose acts any of them may be liable:

9



--------------------------------------------------------------------------------



 



          (1) claims, actions or liability under workers compensation,
disability benefits and other similar employee benefit acts which are applicable
to construction of the improvements;
          (2) claims, actions or liability for damages due to bodily injury,
occupational sickness or disease, or death of employees under any applicable
employer’s liability law;
          (3) claims, actions or liability for damage due to bodily injury,
disease or death of any person other than employees;
          (4) claims, actions or liability for damages insured by usual personal
injury liability coverage which are sustained (a) by any person as a result of
an offense directly or indirectly related to the employment of such person, or
(b) by any other person; and
          (5) claims, actions or liability for damages because of bodily injury
or death of any person or property damage arising out of the tenantship,
maintenance or use of any motor vehicle.
          (B) The Comprehensive General Liability Insurance shall include
premises-operations (including explosion, collapse and underground coverage)
independent contractors, completed operations, and blanket contractual liability
on all written contracts, all including broad form property damage coverage with
a maximum coverage of as set forth below.
          (C) Unless otherwise approved by the Risk Management Director, the
Comprehensive General and Automobile Liability Insurance, as required by
subsections(A) and (B) shall be written for not less than the following limits
of liability:
          (1) Comprehensive General Liability

         
 
  (a) Bodily Injury   $1,000,000 Each Occurrence
 
      $2,000,000 Aggregate
(Completed Operations)
 
       
 
  (b) Property Damage   $1,000,000 Each Occurrence
 
      $2,000,000 Aggregate
(Completed Operations)

          (2) Comprehensive Automobile Liability

         
 
  (a) Bodily Injury   $1,000,000 Each Person
 
      $1,000,000 Each Occurrence
 
       
 
  (b) Property Damage   $500,000 Each Occurrence

          (D) Comprehensive General Liability and Automobile Liability Insurance
may be arranged under a single policy for the full limits required or by a
combination of underlying policies with the balance provided by an Excess or
Umbrella Liability policy.

10



--------------------------------------------------------------------------------



 



          (E) The Owner shall furnish evidence of such insurance to Polk County
and Osceola County. The certificate shall contain a statement binding upon the
insurance company prohibiting cancellation, termination, or modification of the
policy or reduction of coverages without first giving Polk County and Osceola
County thirty (30) days prior written notice of such proposed action.
          (F) The Owner shall, all times during the operation of the Poinciana
Toll Road, maintain in full force and effect, at its own cost and expense, a
comprehensive liability insurance policy for the protection of members of the
general public who travel, either as passengers or drivers, upon the Poinciana
Toll Road. Said comprehensive liability insurance policy shall be in a form
reasonably satisfactory to Polk County and Osceola County and shall protect
against liability for loss or damage for personal injury, death and property
damage, occasioned by the operations of grantee under the franchise. Minimum
liability limits under the policy shall be Five Million Dollars ($5,000,000) for
personal injury or death of any one person and Five Million Dollars ($5,000,000)
for personal injury or death of two or more persons, in any one occurrence, and
Five Million Dollars ($5,000,000) for damage to property resulting from any one
occurrence. The policy shall contain a provision that written notice of any
cancellation or reduction in coverage be delivered to Polk County and Osceola
County at least thirty (30) days in advance of the effective date of
cancellation. Each dollar amount provided for in this subsection (B) shall be
increased or decreased for each calendar year based on the percentage increase
or decrease in the Consumer Price Index — All Urban Consumers (U.S. City
Average) published by the United States Department of Labor, Bureau of Labor
Statistics, during the immediately preceding calendar year, using the years
1982-84 as a base of 100, or if such index is discontinued, the most comparable
index published by any federal governmental agency. Polk County, a political
subdivision of the State of Florida shall be named as an additional insured on
all automobile and general liability policies arising from the operations
arising from the construction and maintenance of the Poinciana Parkway. Polk
County requires that a waiver of subrogation shall be endorsed to all policies
of insurance with respect to Polk County.
          SECTION 4.05. FORCE MAJEURE. Neither Polk County nor the Owner shall
be considered to be in default of this Agreement if delays in or failure of
performance shall be due to Uncontrollable Forces, the effect of which, by the
exercise of reasonable diligence, the non-performing party could not avoid. The
term “Uncontrollable Forces” shall mean any event which results in the
prevention or delay of performance by a party of its obligations under this
Agreement and which is beyond the reasonable control of the non-performing
party. It includes, but is not limited to, fire, flood, earthquakes, storms,
lightning, epidemic, war, riot, civil disturbance, sabotage, and governmental
actions.
          Neither party shall, however, be excused from performance if
non-performance is due to forces which are preventable, removable, or remediable
and which the non-performing party could have, with the exercise of reasonable
diligence, prevented, removed or remedied with reasonable dispatch.
          The non-performing party shall, within a reasonable time of being
prevented or delayed from performance by an Uncontrollable Force, give written
notice to the other party describing the circumstances and Uncontrollable Forces
preventing continued performance of the obligations of this Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE V
DEFAULTS AND REMEDIES
          5.01 OWNER’S DEFAULT. Subject to the provisions of Section 5.02
hereof, an “Owner Event of Default” shall be deemed to have occurred under this
Agreement should any one or more of the following events occur at any time:
          (a) Failure of the Owner to materially and timely comply with and
perform each of the Owner’s obligations set forth in this Agreement.
          (b) If any representation or warranty made by the Owner in this
Agreement or subsequently made by the Owner in any written statement or document
furnished to Polk County and related to the transactions contemplated by this
Agreement, is false, incomplete, inaccurate or misleading in any material
respect.
          (c) An Act of Bankruptcy by or on behalf of the Owner.
          5.02 POLK COUNTY’S REMEDIES. Should any Owner Event of Default occur
and be continuing six (6) months after receipt of written notice to the Owner
from Polk County specifying the existence of such Owner Event of Default (or
within a reasonable time thereafter if such Owner Event of Default cannot
reasonably be cured within such six (6) month period and the Owner begins to
diligently pursue the cure of such Owner Event of Default within such six
(6) month period), such Owner Event of Default shall become an “Owner Default,”
and Polk County, as its sole and exclusive remedies, shall be entitled to elect
any or all of the following remedies: (a) termination of this Agreement;
(b) pursuit of specific performance of the Owner’s obligations under this
Agreement or injunctive relief; (c) pursuit of any remedy at law or in equity
that may be available as a consequence of such Owner Default; or (d) waiver of
such Owner Default.
          5.03 POLK COUNTY’S DEFAULT. Subject to the provisions of Section 5.04
hereof, an “Polk County Event of Default” shall be deemed to have occurred under
this Agreement should any one or more of the following events occur at any time:
          (a) Failure of Polk County to materially and timely comply with and
perform all of Polk County’s obligations set forth in this Agreement.
          (b) If any representation or warranty made by Polk County in this
Agreement or subsequently made by Polk County in any written statement or
documents in any documents relating to the transactions contemplated hereby is
false, incomplete, inaccurate or misleading in any material respect.
          5.04 OWNER’S REMEDIES. Should any Polk County Event of Default occur
and be continuing thirty (30) days after receipt of written notice to Polk
County from the Owner specifying the existence of such Polk County Event of
Default (or within a reasonable time thereafter if such Polk County Event of
Default cannot reasonably be cured within such thirty (30) day period and Polk
County begins to diligently pursue the cure of such Polk County Event of Default
within such thirty (30) day period), such Polk County Event of Default shall
become

12



--------------------------------------------------------------------------------



 




an “Polk County Default,” and the Owner, as its sole and exclusive remedies,
shall be entitled to elect any or all of the following remedies: (a) pursuit of
specific performance of Polk County’s obligations under this Agreement or
injunctive relief; (b) pursuit of any other remedy permitted at law or in equity
that may be available as a consequence of such Polk County Default; or
(c) waiver of such Polk County Default.
          5.05 AGREEMENT TO PAY ATTORNEYS’ FEES AND EXPENSES. If, with respect
to any Event of Default, the non-defaulting party employs attorneys or incurs
other expenses for the collection of amounts due hereunder or for the
enforcement of the performance or observance of any covenants or agreements on
the part of the defaulting party contained herein, the defaulting party agrees
that it will on demand therefor pay to the non-defaulting party the reasonable
fees of such attorneys and such other reasonable expenses so incurred by the
non-defaulting party, the amount of such fees of attorneys to be without regard
to any statutory presumption.
ARTICLE VI
GENERAL PROVISIONS
          SECTION 6.01. INTERLOCAL AGREEMENT PROVISIONS. To the extent any
provision of this Agreement constitutes a joint exercise of power, privilege or
authority by and between Polk County and the Owner, such provision shall be
deemed to be an “interlocal agreement” within the meaning of the Florida
Interlocal Cooperation Act of 1969. This Agreement shall be filed in the Public
Records of Polk County, Florida.
          SECTION 6.02. TRAFFIC SAFETY, EMERGENCY AND ENFORCEMENT SERVICES.
Pursuant to Florida Statutes, Sections 334.03(8) and 336.01, Polk County will
have jurisdiction over the Polk Project Area portion of the proposed Poinciana
Parkway but will not have jurisdiction, control or authority over either the
Osceola Project Area or over the Poinciana Toll Road, both of which segments of
the overall Poinciana Parkway project are within the jurisdiction of Osceola
County. To the extent deemed necessary by Polk County, the Owner shall grant to
Polk County a perpetual easement over the Poinciana Toll Road and right of
ingress and egress to and for the benefit of Polk County employees and agents,
delivery and pick up services, fire and rescue protection services, police
services, ambulance services and other authorities of law, United States mail
carriers, and representatives of utilities. The Poinciana Toll Road and the
Osceola Project Area, pursuant to Florida Statutes, Sections 334.03(8) and
336.01 and a separate agreement entered into between Osceola County and the
Owner, shall be subject to the jurisdiction of Osceola County in establishing
speed limits and traffic control devices deemed necessary and appropriate by
Osceola County, and the Owner shall contract with the Osceola County Sheriff’s
Department and/or the Florida Highway Patrol (collectively, the “Enforcement
Agencies”), respectively, for the enforcement of traffic control and safety
regulations.

13



--------------------------------------------------------------------------------



 



          SECTION 6.03. REIMBURSEMENT BY OWNER OF CERTAIN COSTS INCURRED BY POLK
COUNTY. The Owner shall also pay the reasonable fees and expenses of the Project
Engineer or a third party consultant, retained by the Owner and reasonably
acceptable to Polk County, to certify to the completion of construction of the
Poinciana Parkway substantially in accordance with the Plans and Specifications.
          SECTION 6.04. TERM OF AGREEMENT. The term of this Agreement shall
commence on the date of execution thereof by the last of Polk County and the
Owner and unless terminated earlier pursuant to the provisions of this
Agreement, and shall extend for a period of ninety-nine (99) years following the
Completion Date.
          SECTION 6.05. NO ADDITIONAL RIGHTS CONFERRED. The Owner acknowledges
and agrees that the execution of this Agreement or any activity resulting
therefrom does not affect any existing rights to develop the Polk County portion
of the Poinciana Development in a specific manner nor does this Agreement confer
any new or additional development rights upon the Owner.
          SECTION 6.06. INDEMNIFICATION. For the separate consideration of ten
dollars ($10) and other valuable consideration paid to it by Polk County, the
Owner hereby agrees to indemnify, defend and hold Polk County harmless from and
against any and all liability for any loss, injury or damage to persons or
property, including, without limitation, consequential damage including without
limitation, all costs, expenses, court costs and reasonable attorneys’ fees,
imposed on Polk County by any person whomsoever arising out of this Agreement,
except for any such loss, injury or damage that is caused by or results from the
gross negligence or willful misconduct of Polk County, its employees, agents or
contractors. The commercial liability insurance that the Owner is required to
carry pursuant to Section 4.04(B) hereof shall include coverage of the foregoing
contractual indemnity. The provisions of this Section 6.06 shall survive the
expiration or any termination of this Agreement.
          SECTION 6.07. ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereof, and
supersedes all prior other and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written, and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein.
          SECTION 6.08. AMENDMENTS AND WAIVERS. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by all parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision of
this Agreement, whether or not similar, unless otherwise expressly provided.
          SECTION 6.09. NOTICES. All notices, certificates or other
communications hereunder shall be sufficiently given and shall be deemed given
when hand delivered or mailed by registered or certified mail, postage prepaid,
to the parties at the following addresses:

14



--------------------------------------------------------------------------------



 



         
 
  Polk County:   Mr. Michael Herr
County Manager
 
      330 West Church Street
 
      Drawer PW 02
 
      Bartow, Florida 33830
 
       
 
  With a copy to:   Joseph G. Jarret, Esquire
 
      County Attorney
 
      330 West Church Street
 
      Drawer PW 02
 
      Bartow, Florida 33830
 
       
 
  Osceola County:   Ms. Jo Thacker
 
      County Manager
 
      1 Courthouse Square, Suite 4700
 
      Kissimmee, FL 34741
 
       
 
  With a copy to:   Kate Stangle, Esq.
 
      Acting County Attorney
 
      1 Courthouse Square,
 
      Kissimmee, FL 34741
 
       
 
  Owner:   Avatar Properties Inc.
 
      201 Alhambra Circle, Suite 1200
 
      Coral Gables, FL 33134
 
      Miami, FL
 
      Attention: General Counsel
 
       
 
  With a copy to:   Julie Kendig-Schrader, Esq.
 
      Greenberg Traurig, PA.
 
      450 South Orange Avenue
 
      6th Floor
 
      Orlando, FL 32801

Any of the above parties may, by notice in writing given to the others,
designate any further or different addresses to which subsequent notices,
certificates or other communications shall be sent. Any notice shall be deemed
given on the date such notice is delivered by hand or facsimile transmission or
three days after the date mailed.
          6.10 COOPERATION. The parties will cooperate with each other, to the
extent permitted by applicable law, in every reasonable way in carrying out the
transactions contemplated by this Agreement, in fulfilling all of the conditions
to be met by the parties in connection with this Agreement and in obtaining and
delivering all documents required hereunder.

15



--------------------------------------------------------------------------------



 



          6.11 ASSIGNMENT.
          (A) Avatar Properties Inc. may assign its rights title and interests
in, to and under this Agreement to a single purpose entity established by Avatar
Properties Inc. for the purpose of owning and operating the Poinciana Toll Road,
and such entity shall expressly assume all obligations of the Owner under this
Agreement. Prior to the Completion Date, Avatar Properties Inc. hereby
guarantees the prompt and satisfactory performance of all obligations under this
Agreement assigned pursuant to this subsection. Polk County represents that it
would not have executed this Agreement without the foregoing guarantee of
performance. Avatar Properties Inc. represents that the execution of this
Agreement is expected to result in financial and other valuable benefits to
Avatar Properties, Inc. and constitutes good, sufficient and valuable
consideration for the assumption by Avatar Properties Inc. of its obligations
hereunder.
          (B) Avatar Properties Inc. and any single purpose entity established
by Avatar Properties Inc. for the purpose of owning and operating the Poinciana
Toll Road may assign this Agreement to any successor in title to the real
property underlying the Poinciana Toll Road.
          (C) Other than the assignment expressly permitted by subsections
(A) and (B), neither party may effect an assignment of this Agreement without
the prior written consent of the other party.
          (D) No assignment shall become effective unless (1) the proposed
assignee is be a duly organized entity authorized to transact business in the
State; (2) the proposed assignee specifically agrees, in writing, to be bound by
all the provisions of this Agreement relating to the continuing operation of the
Poinciana Parkway; and (3) the operation of the Poinciana Toll Road shall, at
all times, be under the direction and supervision of an active operator with the
expertise, qualifications, experience, competence, skills and know-how to
perform the toll road operations in accordance with this Agreement (an
“Operator”), which Operator may be the proposed assignee itself, any of its
affiliates, or any qualified party with whom the proposed assignee has entered
into a contract for purposes of operating the road or its tolling facilities.
Except as provided in subsection (A), Avatar Properties Inc. shall have no
further obligations under this Agreement upon an assignment of its rights, title
and interests in, to and under this Agreement to any person or entity in
accordance with the provisions of this Section.
          SECTION 6.12. BINDING EFFECT. To the extent provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and assigns and shall inure to the benefit of the parties,
their respective successors and assigns.
          SECTION 6.13. SEVERABILITY. In the event any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.
          SECTION 6.14. EXECUTION IN COUNTERPARTS. This Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.

16



--------------------------------------------------------------------------------



 



          SECTION 6.15. APPLICABLE LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.
          SECTION 6.16. JURISDICTION AND VENUE. The parties to this Agreement
agree that venue shall lie in Polk County, Florida.
          SECTION 6.17. DISPUTE RESOLUTION.
          (A) The parties agree to resolve any dispute related to the
interpretation or performance of this Agreement in the manner described in this
Section 6.17. Either party may initiate the dispute resolution process by
providing written notice to the other party.
          (B) After transmittal and receipt of a notice specifying the area or
areas of disagreement, the parties agree to meet at reasonable times and places,
as mutually agreed upon, to discuss the issues.
          (C) If discussions between the parties fail to resolve the dispute
within 60 days of the notice described in Section 6.17(A) hereof, the parties
shall appoint a mutually acceptable neutral third party to act as a mediator. If
the parties are unable to agree upon a mediator, either the Owner or Polk County
will request appointment of a mediator by the Chief Judge of the Circuit Court
of the Tenth Judicial Circuit in and for Polk County, Florida. The mediation
contemplated by this Section 6.17(C) is intended to be an informal and
non-adversarial process with the object of helping the parties reach a mutually
acceptable and voluntary agreement. The decision making shall rest solely with
the parties. The mediator shall assist the parties in identifying issues,
fostering joint problem-solving, and exploring settlement alternatives. It is
understood that any settlement may require approval of Polk County’s Board of
Commissioners.
          (D) If the parties are unable to reach a mediated settlement within
120 days of the mediator’s appointment, either party may terminate the
settlement discussions by written notice to the other party. In such event,
either party may initiate litigation within 120 days of the notice terminating
the settlement discussions. Failure by the party initiating the dispute
resolution procedure to commence litigation within the 120 day period shall be
deemed to constitute an acceptance of the interpretation or performance of the
other party.
          SECTION 6.18. WAIVER OF JURY TRIAL. POLK COUNTY AND THE OWNER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR POLK COUNTY AND THE OWNER ENTERING INTO
THIS AGREEMENT.

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Board of County Commissioners of Polk County, Florida,
has caused this Agreement to be executed and delivered as of the day and year
first above written.

            POLK COUNTY, FLORIDA
      By:   /s/ Bob English         Chair    (SEAL)    Board of County
Commissioners     



ATTEST:
Richard M. Weiss, Clerk to the Board

                /s/ Frida L. Wash     By: Deputy Clerk           

Reviewed as to form and legal sufficiency
 
 

County Attorney’s Office                     Date



18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Owner has caused this Agreement to be executed
and delivered as of the day and year first above written.



WITNESSES:

              /s/ Mario D. Fielder         Name:   Mario D. Fielder          
/s/ Rosa Zamora         Name:   Rosa Zamora     

AVATAR PROPERTIES INC.

                By:   /s/ Dennis J. Getman       Name:   Dennis J. Getman     
Title:   Executive Vice President     



19



--------------------------------------------------------------------------------



 



STATE OF FLORIDA
COUNTY OF POLK
          The foregoing instrument was acknowledged before me by  Bob
English     , as Chair and Frida Wash as Deputy Clerk of the Board of County
Commissioners of Polk County, on behalf of said County. They are personally
known to me or has produced ___ (type of identification) and did (did not) take
an oath.
          WITNESS my hand and official seal, this 21st day of December, 2006.

                  /s/ Sharon F. Ahearn       Notary Public      State of
Florida     

My commission expires: 11/24/07

20



--------------------------------------------------------------------------------



 



STATE OF FLORIDA
COUNTY OF Miami-Dade
          The foregoing instrument was acknowledged before me by Dennis J.
Getman, as Executive Vice President of Avatar Properties Inc., on behalf of said
corporation. He is personally known to me or has produced ___ (type of
identification) and did (did not) take an oath.
          WITNESS my hand and official seal, this 19th day of December, 2006.

                  /s/ Mario D. Fielder       Notary Public   Mario D. Fielder  
  State of Florida     

My commission expires: November 4, 2010

21



--------------------------------------------------------------------------------



 



APPENDIX A
MAP OF POINCIANA PARKWAY AND SURROUNDING AREAS

 



--------------------------------------------------------------------------------



 



APPENDIX B
DESIGN CRITERIA

 



--------------------------------------------------------------------------------



 



ROADWAY DESIGN CRITERIA
POINCIANA PARKWAY/MARIGOLD AVENUE
FROM US 17/92 TO CYPRESS PARKWAY
OSCEOLA & POLK COUNTIES

                                                             
 
    Design Element     Criteria
Urban (Rural)     Source     Notes                                  
General
Criteria
    Functional Classification     Principal Arterial     FDOT Green Book Ch. 1  
                                     
 
    Design vehicle     P, SU, WB-50
WB62 @US17-92/Cypress     FDOT Green Book Ch. 3                                
       
 
    Design Year (Open/Future)     2007/2022                                    
         
 
    Design Speed     45 MPH (60 MPH)     FDOT Green Book Ch. 3     See the
typical section package for the design speeds for the individual segments.      
                           
Typical Section
    Lane widths     12’     FDOT Green Book Ch. 3                              
         
 
    Shoulder widths     10’ Outside/4’ Paved; 6’ Median     FDOT Green Book Ch.
3                                        
 
    Typical cross section slopes     0.02 Inside & Median Lane     FDOT Green
Book Ch. 3     0.03 Outside Lane                                  
 
    Horizontal Clear zone     4’ – C&G
18’ – 45 to 50 MPH (>1500 ADT)
30’ – 60 MPH and above (>1500 ADT)     FDOT Green Book Ch. 3                    
                   
 
    Roadside slopes (front slopes)     1:4 (Front Slopes)     FDOT Green Book
Ch. 3     1:3 (Back Slopes)                                  
Horizontal geometry
    Max. deflection w/o a curve     1°00’00” (0°45’00”)     FDOT PPM Ch. 2      
                                 
 
    Minimum radius     880’ Urban (e max = 0.05) 1640’ Rural (e max = 0.10)    
FDOT Green Book Ch. 3                                        
 
    Max. Curvature using 0.02     0° 30’ 00” (0° 15’ 00”)     FDOT PPM Ch. 2    
                                   
 
    Minimum length of curve     15V(>=400’)     FDOT PPM Ch. 2                  
                     
 
    Min. tangent between reverse curves     —                                  
           
 
    Superelevation transition ratio     1:150 (1:250)     FDOT PPM Ch. 2        
                               
 
    Max. superelevation     0.05 (0.10)     FDOT Green Book Ch. 3              
                         
 
    Min. Intersection stopping sight distance     400’ (625’)     FDOT Green
Book Ch. 3                                  

1



--------------------------------------------------------------------------------



 



ROADWAY DESIGN CRITERIA
POINCIANA PARKWAY/MARIGOLD AVENUE
FROM US 17/92 TO CYPRESS PARKWAY
OSCEOLA & POLK COUNTIES
(Continued)

                                                             
 
    Design Element     Criteria
Urban (Rural)     Source     Notes                                  
Vertical
geometry
    Max. Profile Grade     5% (3%)     FDOT Green Book Ch. 3                    
                   
 
    Min. Profile Grade     0.3% (Curb & Gutter)     FDOT Green Book Ch. 3    
Flat Terrain                                  
 
    Max. grade change w/o vertical curve     0.60% (0.20%)     FDOT Green Book
Ch. 3                                        
 
    Minimum length vertical curve     3 times the Design Speed     FDOT Green
Book Ch. 3                                        
 
    Minimum crest vertical curve     300’ (500’)     FDOT Green Book Ch. 3      
                                 
 
    Min. K Value for Crest Vertical Curve     120 (290)     FDOT Green Book Ch.
3                                        
 
    Minimum sag vertical curve     200’ (400’)     FDOT Green Book Ch. 3        
                               
 
    Min. K Value for Sag Vertical Curve     90 (150)     FDOT Green Book Ch. 3  
                                     
 
    Minimum stopping sight distance     400’ (625’)     FDOT Green Book Ch. 3  
                                     
 
    Base clearances above DHW elev.                                            
       
Median
    55 MPH and Over     40’ Width     FDOT Green Book Ch. 3     Multilane
Facilities — Rural Highways                                  
 
    Under 55 MPH     22’ Width     FDOT Green Book Ch. 3                        
               
 
    50 MPH Urban     19.5’ Width     FDOT Green Book Ch. 3     Urban Streets    
                             
 
    45 MPH and Less     15.5’ Width     FDOT Green Book Ch. 3                  
               

 

Ref:   FDOT Manual of Uniform Minimum Standards for Design, Construction, and
Maintenance for Streets and Highways, May 2005       FDOT Plans Preparation
Manual, Volume 1, English, Revised January 1, 2005

2



--------------------------------------------------------------------------------



 



APPENDIX C
ACCESS MANAGEMENT PLAN
(Map of Poinciana Parkway depicting Access Points)

 